UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 20-1493


In re: GREGORY K. CLINTON,

                    Petitioner.



           On Petition for Extraordinary Writ. (3:17-cr-00005-GMG-RWT-1)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Gregory K. Clinton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory K. Clinton, a federal inmate, petitions this court for a writ of error coram

nobis pursuant to 28 U.S.C. § 1651(a) and Fed. R. App. P. 21. A writ of error coram nobis

can be used to vacate a conviction when there is a fundamental error resulting in conviction

and no other means of relief available. See United States v. Denedo, 556 U.S. 904, 911

(2009); United States v. Swaby, 855 F.3d 233, 238 (4th Cir. 2017). But see Carlisle v.

United States, 517 U.S. 416, 429 (1996) (noting that “it is difficult to conceive of a situation

in a federal criminal case today where a writ of coram nobis would be necessary or

appropriate” (alterations and internal quotation marks omitted)).

       We conclude that Clinton fails to establish that he is entitled to a writ of error coram

nobis. See United States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (setting forth

requirements for issuance of writ). Accordingly, we deny his petition. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                               2